      Case 3:21-cv-00123 Document 1 Filed 02/18/21 Page 1 of 9 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION

DWAYNE GUE, and,
CHRISTY TORISEVA, individually, brother
and sister, DWAYNE GUE, as owner
of GUE INVESTMENTS, LLC,
CHRISTY TORISEVA, as owner of
MOUNTAINEER FOODS, LLC,
MOUNTAINEER FOODS, LLC, and
GUE INVESTMENTS, LLC,

              Plaintiffs,

v.                                                              3:21-cv-00123
                                           CIVIL ACTION NO. ________________
                                           (Removed from Circuit Court of Cabell County
                                           Civil Action No. 21-C-24)

NATIONWIDE INSURANCE COMPANY OF AMERICA,
and STEPHEN COHEN,

              Defendants.

                                  Notice of Removal
              Defendant, Nationwide Insurance Company of America (“Nationwide”), by

counsel, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby gives notice of its removal of a

cause of action commenced in the Circuit Court of Cabell County, styled Dwayne Gue, and,

Christy Toriseva, individually, brother and sister, Dwayne Gue, as owner of Gue Investments,

LLC, Christy Toriseva as owner of Mountaineer Foods, LLC, Mountaineer Foods, LLC, and Gue

Investments, LLC, Plaintiffs, v. Nationwide Insurance Company of America and Stephen Cohen,

Defendants, Civil Action No. 21-C-24 (the “State Court Action”), to the United States District
       Case 3:21-cv-00123 Document 1 Filed 02/18/21 Page 2 of 9 PageID #: 2




Court for the Southern District of West Virginia. 1 In support of its Notice of Removal,

Nationwide states as follows:

                1.       On January 15, 2021, Plaintiffs, Dwayne Gue, Cristy Toriseva,

Mountaineer Foods, LLC (“Mountaineer Foods”) and Gue Investments, LLC (“Gue

Investments”) (collectively, “Plaintiffs”), filed the State Court Action with the Circuit Court of

Cabell County. [See, Complete Copy of State Court Action, attached hereto as Ex. 1]; [Docket

Sheet, attached hereto as Ex. 2.]

                2.       In the State Court Action, Plaintiffs allege, among other things, that:

                         a.      “Plaintiffs purchased an insurance policy from Nationwide to
                                 cover their business.”

                         b.      “When the polic[ies] w[ere] issued, Nationwide knew, or should
                                 have known, that the insurance policy was being issued to cover
                                 plaintiffs’ businesses from fire.”

                         c.      “Plaintiffs’ businesses were destroyed by fire on Jan. 23, 2019.”

                         d.      “After the policy was in place, Plaintiffs’ [sic] suffered a loss.
                                 Nationwide has continued to avoid full payment on the claim.”

                         e.      “Plaintiffs purchased an insurance policy from Nationwide to
                                 cover their business.”

[Ex. 1, Compl. at ¶¶ 7-10.]

                3.       Based on the above alleged conduct, Plaintiffs allege five (5) causes of

action: (i) breach of contract (Nationwide); (ii) violations under the West Virginia Unfair Trade

Practices Act (“UTPA”) (Nationwide); (iii) common law bad faith (Nationwide); (iv) various

negligent counts (Nationwide and Mr. Cohen); and (v) negligent investigation (Nationwide and

Cohen). [Ex. 1, Compl. at ¶¶ 14-51.]


        1
          As of the filing of this Notice of Removal, Plaintiffs have not effectuated service on Stephen Cohen
(“Mr. Cohen”). If or when Plaintiffs ever serve Mr. Cohen with the Complaint, counsel will defend Mr. Cohen,
along with Nationwide.



                                                      2
      Case 3:21-cv-00123 Document 1 Filed 02/18/21 Page 3 of 9 PageID #: 3




               4.     Based on these causes of action, Plaintiffs request, among other things,

damages for the “benefits due under the insurance polic[ies][,]” “aggravation, mental anguish,

humiliation, embarrassment, emotional distress, and inconvenience[,]” attorneys’ fees, “refund of

the insurance premiums[,]” and punitive damages. [Ex. 1, Compl. at ¶¶ 20, 30, 37, 44 and 51.]

                                     Procedural History

               5.     28 U.S.C. § 1446 requires Nationwide to remove this civil action within

thirty (30) days of receipt of the summons and complaint. However,

               if the case stated by the initial pleading is not removable, a notice
               of removal may be filed within 30 days after receipt by the
               defendant, through service or otherwise, of a copy of an amended
               pleading, motion, order or other paper from which it may first be
               ascertained that the case is one which is or has become removable.

28 U.S.C. § 1446(b)(3) (emphasis added).

               6.     On January 20, 2021, the West Virginia Secretary of State accepted

service of Plaintiffs’ Summons and Complaint on behalf of Nationwide. [See, Nationwide

Service Information, attached hereto as Ex. 3.]

               7.     Nationwide timely filed this Notice of Removal pursuant to 28 U.S.C.

§ 1446. See 28 U.S.C. § 1446(b)(2)(B).

                                   Diversity Jurisdiction

               8.     28 U.S.C. § 1441 allows Nationwide to remove a civil action from state

court to federal court if: (i) the amount in controversy meets or exceeds Seventy-Five Thousand

Dollars ($75,000.00) and (ii) the civil action involves a controversy between citizens of different

states. 28 U.S.C. § 1441.




                                                  3
       Case 3:21-cv-00123 Document 1 Filed 02/18/21 Page 4 of 9 PageID #: 4




                                                 Citizenship

                 9.       To establish diversity jurisdiction, Nationwide must prove diversity of

citizenship in order to remove the State Court Action. 28 U.S.C. §§ 1332(a)(1); 1441.

                 10.      At the time Plaintiffs filed their Complaint, Plaintiffs alleged that

Plaintiffs “were and are residents of the State of West Virginia, Cabell County.” [Ex. 1, Compl.

at ¶ 1.]

                 11.      Plaintiff Gue Investments is a West Virginia limited liability company,

with its sole member residing in West Virginia. [See, Gue Investments Secretary of State

Information, attached hereto as Ex. 4.]

                 12.      Plaintiff Mountaineer Foods is a West Virginia limited liability company,

with its sole member residing in West Virginia. [See, Mountaineer Foods Secretary of State

Information, attached hereto as Ex. 5.]

                 13.      Conversely, Defendant Nationwide is an Ohio company, with its principal

place of business in Iowa. [See, Nationwide Secretary of State Information, attached hereto as

Ex. 6.]

                 14.      Despite the allegations in the Complaint, Defendant Mr. Cohen is a

resident of Tennessee.2 [See, Cohen Aff., attached hereto as Ex. 7.]

                 15.      Consequently, complete diversity exists under 28 U.S.C. §§ 1332(a)(1)

and 1441.

                                        Amount in Controversy

                 16.      In addition to establishing diversity of citizenship, Nationwide must also

establish, by a preponderance of the evidence, that the “the sum demanded in good faith in the

        2
          As stated supra, Plaintiffs have not yet effectuated service on Mr. Cohen. Regardless, even if Plaintiffs
served Mr. Cohen with process prior to this notice, complete diversity still exists.



                                                        4
       Case 3:21-cv-00123 Document 1 Filed 02/18/21 Page 5 of 9 PageID #: 5




initial pleading” meets or exceeds the jurisdictional threshold of Seventy-Five Thousand Dollars

($75,000.00). 28 U.S.C. § 1446(c)(2); see Francis v. Allstate Ins. Co., 709 F.3d 362, 367 (4th

Cir. 2013).

               17.     In their Complaint, Plaintiffs allege that “Nationwide wrongly and

intentionally delayed, denied, and mishandled Plaintiffs’ claims. It has required multiple forms

to be accepted for the same claim, failed to pay plaintiffs’ benefits available and required

plaintiffs to get multiple estimates for the same damage . . . .” [Ex. 1, Compl. at ¶ 11.]

               18.     Gue Investment’s policy provides, among other things, building

replacement coverage up to Nine Hundred Sixty-Eight Thousand Five Hundred Dollars

($968,500.00). [See, Gue Investments Property Declarations, attached hereto as Ex. 8.]

               19.     Nationwide estimated the replacement cost of the building at Two

Hundred Twenty Thousand Eight Hundred Fifty-Six Dollars and fifty-four cents ($220,856.54).

[See, Nationwide Estimate, attached hereto as Ex. 9.]

               20.     Gue Investment disputed this estimate and believes the damage caused its

building to suffer a total loss. [See, Oct. 17, 2019, Email from Gue to Cohen, attached hereto as

Ex. 10.]

               21.     Mountaineer Foods’s policy provides, among other things, replacement

cost for business personal property up to Two Hundred Thousand Dollars ($200,000.00), along

with business income. [See, Mountaineer Foods Property Declarations, attached hereto as Ex.

11.]

               22.     Mountaineer Foods disputes Nationwide’s valuation of its business

property.




                                                  5
      Case 3:21-cv-00123 Document 1 Filed 02/18/21 Page 6 of 9 PageID #: 6




               23.     Plaintiffs request a return of their policy premiums. Gue Investments paid

a premium of $9,794.58 for its policy with Nationwide. [Ex. 8.] Likewise, Mountaineer Foods

paid a premium of $4,031.05 for its policy with Nationwide. [Ex. 11.]

               24.      Plaintiffs request an award of attorneys’ fees under Hayseeds v. State

Farm & Casualty Company, 352 S.E.2d 73 (W. Va. 1986). [Ex. 1, Compl. at ¶ 20.] In the event

Plaintiffs substantially prevail on their claim, this Court could award one-third (1/3) of the policy

amount in dispute. See Bailey v. Bradford, 12 F. Supp. 3d 826, 835-36 (S.D. W. Va. 2014)

(awarding plaintiff Hayseeds attorneys’ fees of one-third (1/3) of the policy amount in dispute);

see also Marshall v. Saseen, 450 S.E.2d 791, 797 (W. Va. 1994) (awarding Hayseeds damages

because insured substantially prevailed by showing the existence of both coverage and damages

related to the accident). On the alleged building claim alone ($747,643.46), a one-third (1/3)

award of attorney fees exceeds the jurisdictional limits for diversity jurisdiction.

               25.     Finally, in evaluating the amount in controversy, this Court may consider

a request for punitive damages. See White v. J.C. Penny Life Ins. Co., 861 F. Supp. 25, 27 (S.D.

W. Va. 1994) (finding an award of punitive damages in excess of $10,000.00 reasonable

considering plaintiff’s claims for violation of the UTPA for purposes of determining whether

diversity jurisdiction existed); see also Hicks v. Herbert, 122 F. Supp. 2d 699, 701 (S.D. W. Va.

2000) (noting, in considering whether Complaint alleges sufficient amount in controversy, “[t]his

Court has previously found that a request for punitive damages, where properly recoverable,

inevitably inflates a plaintiff’s potential recovery.”); Bryant v. Wal-Mart Stores, E., 117 F. Supp.

2d 555, 556 (S.D. W. Va. 2000).




                                                  6
       Case 3:21-cv-00123 Document 1 Filed 02/18/21 Page 7 of 9 PageID #: 7




                 26.     West Virginia Code § 55-7-29(c) allows a plaintiff to recover “the greater

of four times the amount of compensatory damages or $500,000, whichever is greater.” W. VA.

CODE § 55-7-29(c) (2015).

                 27.     Plaintiffs request punitive damages in their Complaint. [Ex. 1, Compl. at

¶¶ 20, 30, 37, 44 and 51.]

                 28.     No question exists that the amount in controversy exceeds the

jurisdictional threshold of 28 U.S.C. §§ 1332, 1441.

                               Compliance with 28 U.S.C. § 1446
                 29.     Nationwide will provide written notice of the filing of this Notice of

Removal to Plaintiffs promptly after filing the same, as required by 28 U.S.C. § 1446.

                 30.     All Defendants join in this Notice of Removal.3

                 31.     Nationwide will file a true and correct copy of this Notice of Removal with

the Circuit Court of Cabell County, West Virginia, as required by 28 U.S.C. § 1446.

                 32.     This Notice of Removal is signed pursuant to 28 U.S.C. § 1446 and Rule

11 of the Federal Rules of Civil Procedure.

                 WHEREFORE, Nationwide respectfully prays that the entire action be removed

from the Circuit Court of Cabell County, West Virginia, to the United States for the Southern

District of West Virginia, as provided by law.




         3
           As stated supra, Mr. Cohen has not been served yet. If or when he is served with process, and to the
extent necessary, Mr. Cohen intends to join Nationwide’s notice of removal and will be represented by counsel.



                                                      7
     Case 3:21-cv-00123 Document 1 Filed 02/18/21 Page 8 of 9 PageID #: 8




             Dated this 18th day of February 2021.

                                          NATIONWIDE INSURANCE COMPANY OF
                                          AMERICA
                                          By Counsel


/s/ Patrick C. Timony
Ronda L. Harvey (WVSB # 6326)
Patrick C. Timony (WVSB # 11717)
Anne Wilson Hadley (WVSB # 13889)
Bowles Rice LLP
Post Office Box 1386
Charleston, West Virginia 25325-1386
(304) 347-1752
ptimony@bowlesrice.com




                                             8
        Case 3:21-cv-00123 Document 1 Filed 02/18/21 Page 9 of 9 PageID #: 9




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               HUNTINGTON DIVISION

DWAYNE GUE, and,
CHRISTY TORISEVA, individually, brother
and sister, DWAYNE GUE, as owner
of GUE INVESTMENTS, LLC,
CHRISTY TORISEVA, as owner of
MOUNTAINEER FOODS, LLC,
MOUNTAINEER FOODS, LLC, and
GUE INVESTMENTS, LLC,

               Plaintiffs,

v.                                           CIVIL ACTION NO. ________________
                                             (Removed from Circuit Court of Cabell County
                                             Civil Action No. 21-C-24)

NATIONWIDE INSURANCE COMPANY OF AMERICA,
and STEPHEN COHEN,

               Defendants.
                                 Certificate of Service
               I hereby certify that on February 18, 2021, I electronically filed the Notice of

Removal with the Clerk of the Court using the CM/ECF system. The undersigned further

certifies that on this date he served a true copy of the foregoing upon counsel for Plaintiffs by

depositing the same in the United States Mail, postage prepaid, addressed to:


                                  D. Adrian Hoosier, II, Esq.
                                   Hoosier Law Firm, PLLC
                                  213 Hale Street, Suite 100
                                Charleston, West Virginia 25301


                                                    /s/ Patrick C. Timony
                                                    Patrick C. Timony (WVSB # 11717)




12485547.1
